DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Todd Benni on 11/16/2021.
The application has been amended as follows: 

Claim 6. (Currently Amended) The method of claim [[5]] 1, wherein in a process of receiving the radio frame, the method further comprises: maintaining a current network allocation vector unchanged.

Claim 19. (Currently Amended) A radio frame transmission method, comprising: 
sending a radio frame, wherein the radio frame is at least one of a radio frame of a specified type andcarrying indication information indicating that reusing of the radio frame by a third party is disallowed, to maintain a physical carrier channel detection state to be busy until the radio frame ends;
wherein in a case where the radio frame is the radio frame of the specified type, the radio frame of the specified type comprises any one of: a null data packet frame, a null data packet announcement frame, a beamforming report poll trigger frame, a beamforming feedback frame, a radio frame with response information, a radio frame having a length satisfying a certain condition, or, a radio frame with a positioning function, and the radio frame having the length satisfying the certain condition comprises: a radio frame of a media access control layer frame or of a physical layer frame having a length less than a threshold. 

Claim 31. (Currently Amended) The radio frame transmission apparatus according to claim [[30]] 27, wherein in a process of receiving the radio frame, the method further comprises: maintaining a current network allocation vector unchanged.
Allowable Subject Matter
Claims 1-2, 6, 8, 38, 19-20, 22, 27, 29, 31, 33, 35-36 and 39 are allowed and renumbered to 1-15 respectively.
The following is an examiner’s statement of reasons for allowance:
Noh et al (US 20170188376 A1) discloses multiple network allocation vector operation. Noh et al does not teach or fairly suggest the step of determining at least one of the radio frame to be a radio frame of a specified type and the radio frame carries indication information indicating that reusing of the radio frame by a third party is disallowed, wherein the radio frame of the specified type comprises any one of: a null data packet frame, a null data packet announcement frame, a beamforming report poll trigger frame, a beamforming feedback frame, a radio frame with response information, a radio frame having a length satisfying a certain condition, or, a radio frame with a positioning function  as recited in claims 1, 19 and 27 and argued in pages 10-11 of the Remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI D HOANG/           Primary Examiner, Art Unit 2463